Title: To John Adams from John Marston, 29 December 1812
From: Marston, John
To: Adams, John



My dear Sir
Boston 29th Decr 1812

Inclosed is the pamphlet you were so kind as to lend me, for which I beg you to receive my thanks.
I hope you will not think me reprehensible for lending it to our worthy friend Mr G. When I perceived there were marginal memoranda written by yourself, I instantly determined not to permit the pamphlet to go out of my hands, or to be seen by any person whatever. But having met Mr Gerry, and the conversation turning on your letter, to Binns; knowing how very sincerely he esteems & loves you, how happy you would be to oblige him: I thought myself authorised to lend it; & beg you to be assured that no human being has seen it, but Mr G and myself—
I perfectly agree with you that Cobbet is not the author. I think it very probable that Binns himself wrote it, to deceive the people of Pensylvania, by calumniating you and other gentlemen, in representing you as friends of Britain & a monarchy. It is distressing to reflect that such foreign vagrants, who cannot have any real attachment to our dear Country, should be suffered to be Editors of Newspapers, which ought to be the vehicles of Truth & Virtue.
With the most sincere and unfeigned respect, Am Dear Sir Your obliged humble Srvt
John MarstonI will thank you to convey my most respectful compliments to Mrs A. and the ladies of your family.—
